PROMISSORY NOTE

Exhibit 10.7






Principal

$1,500,000.00

Loan Date

11-26-2003

Maturity

11-01-2008

Loan No.

4020713

Call/Coll

340

Account

Officer

GMW

Initials

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “ * * * ” has been omitted due to text length
limitations.




Borrower:

STERION INCORPORATED (TIN: 41-1391803)

Lender:

Citizens Independent Bank

13828 LINCOLN ST NE

Hopkins Location

HAM LAKE, MN 55304

10901 Excelsior Boulevard

Hopkins, MN 55343

 (952) 935-3333

                  






Principal Amount:  $1,500,000.00

Initial Rate:  4.500%

Date of Note:  November 26, 2003




PROMISE TO PAY.  STERION INCORPORATED (“Borrower”) promises to pay to Citizens
Independent Bank (“Lender”), or order, in lawful money of the United States of
America, the principal amount of One Million Five Hundred Thousand & 00/100
Dollars ($1,500,000.00), together with interest on the unpaid principal balance
from November 26, 2003, until paid in full.




PAYMENT.  Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan in 60 payments of $27,921.56 each payment.
 Borrower’s first payment is due December 1, 2003, and all subsequent payments
are due on the same day of each month after that.  Borrower’s first payment will
be due on November 1, 2008, and will be for all principal and all accrued
interest not yet paid.  Payments include principal and interest.  Unless
otherwise agreed or required by applicable law, payments will be applied first
to any accrued unpaid interest; then to principal; then to any unpaid collection
costs; and then to any late charges.  The annual interest rate for this Note is
computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding.  Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing.




VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an independent index which is the Wall
Street Journal Prime Rate as quoted in the Wall Street Journal (the “Index”).
 The Index is not necessarily the lowest rate charged by Lender on its loans.
 If the Index becomes unavailable during the term of this loan, Lender may
designate a substitute index after notice to Borrower.  Lender will tell
Borrower the current Index rate upon Borrower’s request.  The interest rate
change will not occur more often than each day.  Borrower understands that
Lender may make loans based on other rates as well.  The Index currently is
4.000% per annum.  The interest rate is to be applied to the unpaid principal
balance of this Note will be at a rate of 0.500 percentage points over the
Index, resulting in an initial rate of 4.500% per annum.  NOTICE:  Under no
circumstances will the interest rate on this Note be more than the maximum rate
allowed by applicable law.  Whenever increases occur in the interest rate,
Lender, at its option, may do one or more of the following: (A) increase
Borrower’s payments to ensure Borrower’s loan will pay off by its original final
maturity date, (B) increase Borrower’s payments to cover accruing interest, (C)
increase the number of Borrower’s payments, and (D) continue Borrower’s payments
at the same amount and increase Borrower’s final payment.




PREPAYMENT.  Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due.  Early payments will not, unless agreed to by
Lender in writing, relieve Borrower of Borrower’s obligation to continue to make
payments under the payment schedule.  Rather, early payments will reduce the
principal balance due and may result in Borrower’s making fewer payments.
 Borrower agrees not to send Lender payments marked “paid in full”, “without
recourse”, or similar language.  If Borrower sends such a payment, Lender may
accept it without losing any of Lender’s rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender.  All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes “payment in full” of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to:  Citizens
Independent Bank, 5050 Excelsior Boulevard St. Louis Park, MN 55416.




LATE CHARGE.  If a payment is 20 days or more late, Borrower will be charged
$50.00.




INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the total sum due under this Note will bear interest from the date of
acceleration or maturity at the variable interest rate on this Note.  The
interest rate will not exceed the maximum rate permitted by applicable law.




DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default) under this Note:




Payment Default.  Borrower fails to make any payment when due under this Note.




Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.




False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.




Insolvency.  The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.




Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.




Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.




Change in Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.




Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

--------------------------------------------------------------------------------

PROMISSORY NOTE

Loan No.: 4020713

(Continued)

Page 2



              






LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due, and then
Borrower will pay that amount.




ATTORNEY’S FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender’s reasonable
attorneys’ fees and Lender’s legal expenses, whether or not there is a lawsuit,
including reasonable attorneys’ fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals.  If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.




GOVERNING LAW.  This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Minnesota.  This Note
has been accepted by Lender in the State of Minnesota.




DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $20.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.




RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
 However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.




COLLATERAL.  Borrower acknowledges this Note is secured by the following
collateral described in the security instruments listed herein, all the terms
and conditions of which are hereby incorporated and made a part of this Note:




(A)

collateral described in a Commercial Security Agreement dated November 26, 2003.




(B)

securities or investment property described in a Commercial Pledge Agreement
dated November 26, 2003.




SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.




NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
 Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency.  Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address; Citizens
Independent Bank 5050 Excelsior Boulevard St. Louis Park, MN 55416.




GENERAL PROVISIONS.  Lender may delay or forego enforcing any of its rights or
remedies under this Note without losing them.  Borrower and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor.  Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability.  All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender’s security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone.  All such
parties also agree that Lender may modify this loan without the consent of or
notice to anyone other than the party with whom the modification is made.  The
obligations under this Note are joint and several.




PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER AGREES TO
THE TERMS OF THE NOTE.




BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.




BORROWER:




STERION INCORPORATED




By:






KENNETH W. BRIMMER, Chief Executive Officer of

STERION INCORPORATED




LENDER:




CITIZENS INDEPENDENT BANK




X






Authorized Signer